     Case 2:19-cv-01967-KJM-AC Document 34 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DONELL THOMAS HAYNIE,                             No. 2:19-cv-1967 KJM AC P
12                      Petitioner,
13          v.                                         ORDER
14   M. SPEARMAN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is a motion for an evidentiary hearing filed by petitioner on December 7,

21   2020. See ECF No. 31. Petitioner’s first amended petition has been filed and served, as has

22   respondent’s answer. See ECF Nos. 18, 20, 26, 27. Petitioner has also filed a traverse. ECF No.

23   30.

24          Petitioner’s motion for an evidentiary hearing is premature. Although the matter is fully

25   briefed, in order to determine whether an evidentiary hearing is necessary, the court must first

26   review the claims in the petition. Once this has occurred, if the court determines that an

27   evidentiary hearing is warranted on any of the claims, the parties will be notified, and a hearing

28   will be calendared.
                                                      1
     Case 2:19-cv-01967-KJM-AC Document 34 Filed 02/08/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for an evidentiary
 2   hearing (ECF No. 31) is DENIED as premature.
 3   DATED: February 8, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
